Citation Nr: 1631130	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1964 to May 1967. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, granted service connection for PTSD and assigned a 50 percent rating.

The Board notes that during the course of the appeal, the Veteran's claim was transferred from the RO in Columbia, South Carolina, to the RO in Indianapolis, Indiana. 

The Veteran testified before the undersigned in December 2011 and a transcript of that hearing is of record.  

In a March 2014 decision, the Board granted a 70 percent rated for the Veteran's PTSD.  The Board also remanded a claim for entitlement to TDIU based on PTSD under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when entitlement to a TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in context.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to service-connected (disability or) disabilities on appeal - in this case, the Veteran's PTSD.  

The Board also notes that the evidence of record suggests the Veteran's peripheral neuropathy and coronary artery disease impact his employability.  In this regards, a January 2015 rating decision granted service connection for diabetes mellitus, bilateral peripheral neuropathy, coronary artery disease and bilateral hearing loss.  The RO denied entitlement to a TDIU.  The Veteran did not file a notice of disagreement specific to any issue, including TDIU.  As such, these issues are not in appellate status.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.200, 20.201 (2015).  Accordingly, to the extent that the Veteran wishes to pursue a claim for a TDIU due to his peripheral neuropathy and coronary artery disease, or due to all of his service-connected disabilities, he is free to file such a claim at his local VA Regional Office.  See e.g August 2014 notice letter, VA Form 21-8940.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  


FINDING OF FACT

The Veteran's service-connected PTSD does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished by a letter sent in August 2014.  The issue was then readjudicated in a March 2016 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any evidence that has not been requested or obtained.  

The Veteran was afforded VA examinations in October 2009, September 2011 and January 2015.  The Board finds that the January 2015 opinion is adequate because it is based on the Veteran's medical history, review of the claims file, and is supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that the RO has substantially complied with the March 2014 remand directives, which included providing the Veteran notice for a TDIU claim and affording the Veteran another VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

The Veteran contends that he is unemployable due to his service-connected PTSD. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran has the following service connected disabilities: PTSD, rated as 70 percent disabling effective April 6, 2009; residuals of shell fragment wound, right gastric soleus muscle, severe, with paralysis of the right sural nerve and limited dorsiflexion of the right ankle, rated as 30 percent disabling effective May 5, 1967; diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent disabling effective August 1, 2014; tinnitus, rated as 10 percent disabling from April 6, 2009; coronary artery disease, rated as 10 percent disabling effective August 1, 2014; peripheral neuropathy of right lower extremity, rated as 10 percent disabling effective August 1, 2014; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling effective August 1, 2014; bilateral hearing loss, rated as noncompensable effective April 6, 2009; and scars, residuals of shell fragment wound to right leg, rated as noncompensable effective April 5, 2009.  As such, the Veteran has met the schedular criteria for the entire appeal period.  Therefore, the Veteran's claim turns on whether his service-connected PTSD renders him unemployable.  

In this regards, VA treatment records dated July 2005 to February 2016 show that the Veteran worked for the same company for 25 years, most recently as an industrial hygiene technician.  VA treatment records also show that the Veteran retired in March 2010.  A January 2009 VA mental health treatment record shows that the Veteran denied work impairment.  A July 2009 VA mental health treatment record noted that the Veteran had some work stress.  A December 2011 VA treatment record shows that the Veteran's highest educational level attained was high school.  It was also noted that the Veteran did one year at Georgia Tech as well as other periods of time at other tech schools as required by his job.  

The October 2009 VA PTSD examiner noted that the Veteran had work challenges.  

At the September 2010 VA PTSD examination, the Veteran reported that he retired in March 2010 because he was physically unable to work further.  He reported that he was "too old for it" and his "legs were giving out".  In response to why he was retired the Veteran reported that "I think a lot of it is physical.  I was getting there with the PTSD though I was about to come to blows with my boss.  And I felt that my time was numbered anyway.  He said I was not mentally bright and this company would not tolerate violence in the workplace especially against supervisors.  So it was time to leave work for both physical and mental reasons".  

At the December 2011 Board hearing, the Veteran testified that before he retired he was having some trouble with his supervisors.  He reported there was one supervisor in particular who he had trouble taking direction from.  He reported that there was a lot of verbal back and forth between him and the supervisor.  He reported that due to that, his age and the physical requirements he could not continue to work any longer.  

The Veteran was afforded another VA PTSD examination in January 2015.  The examiner noted that the Veteran's report of PTSD type symptoms at time of the examination appeared more severe than what was reflected in CPRS notes.  The examiner noted that even his current report did not indicate serious or moderately serious issues.  The examiner concluded that the Veteran's symptoms were mild at the time of the examination.  The examiner noted that the Veteran was able to go shopping and complete normal day to day activities.  The examiner also noted that the Veteran had gone on vacation in the past year with his wife.  The examiner noted that the Veteran has a friend who he visits who unfortunately has stage IV cancer, which is disturbing to the Veteran.  The examiner also noted that the Veteran was not in active treatment.  The examiner noted that the Veteran's last psychiatry visit did not even diagnose PTSD.  The examiner noted that the Veteran was not on any psychotropic medications but did remain on a sleep aid.  The examiner concluded that the Veteran's mental status was fine.  The examiner concluded that the Veteran was capable from, a functional standpoint, to work with minimal issues at this time.  

Based on the above, the Board finds that the Veteran's PTSD does not render him unemployable.  

The Board acknowledges that the Veteran's service connected PTSD may have caused some occupational impairment as the evidence of record shows that the Veteran had work related stress and issues with his supervisor.  However, the Board points to the Veteran's post-high school technical education that he completed as a requirement for his employment and the Veteran's 25 year employment history with the same company.  Additionally, the Board finds that the evidence of record does not illustrate that the Veteran was unable to perform the functions of his job due to his PTSD.  The evidence of record also does not show that the Veteran's PTSD would cause such a functional impairment that the Veteran is not able to secure and/or maintain substantially gainful employment as illustrated by the January 2015 examiner's conclusion that the Veteran was capable from, a functional standpoint, to work with minimal issues.    

The Board acknowledges that the Veteran reported he retired due to a combination of physical and mental limitations.  The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  Here, weighing against the Veteran's assertions that his service-connected PTSD causes him to be unemployed, is the highly competent - and thus probative - opinion of the January 2015 VA examiner that the Veteran's service connected PTSD does not cause a functional impairment of which would render him incapable of working.  

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


